                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF MONT ANA
                                                                                  6/5/2019

                                      BUTTE DIVISION

 NAUTILUS INSURANCE
 COMPANY,
                                                     No. CV 19-24-BU-SEH
                                 Plaintiff,

 vs.                                                 ORDER

 VOYAGER CONSTRUCTION, LLC;
 VOYAGER PROPERTIES, LLC;
 EMPLOYERS MUTUAL
 CASUALTY COMPANY;
 SENTINEL INSURANCE
 COMPANY; THOSE CERTAIN
 UNDERWRITERS OF LLOYD'S OF
 LONDON SUBSCRIBING TO
 POLICY NO. N04NZ00790; AND
 JOHN DOES 1-10,

                                 Defendants.


       This case filed on May 31, 2019, asserts diversity jurisdiction under 28

U.S.C. § ]332(a). 1



       1
           See Doc. I at 4.

                                               -1-
       Federal district courts have original diversity jurisdiction under 28 U.S.C. §

1332(a)(3) for civil actions between "citizens of different States [with] citizens or

subjects of a foreign state [as] additional parties" if the amount in controversy

exceeds §75,000, exclusive of interest and costs. 2 Each defendant must be a citizen

of a state different from each plaintiff. 3

       Several defendants are named. 4 Two are limited liability companies

("LLC"): Voyager Construction, LLC ("VCL") and Voyager Properties, LLC

("VPL"). 5

       "[A]n LLC is a citizen of every state of which its owners/members are

citizens."6    "[   A] party seeking to establish diversity jurisdiction in a case in which

[an LLC] is a party must list the citizenships of all members of the company, and

if any of those members have members, [the members'] citizenships must be listed




       2
           See Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989).
       3
          See In re Digimarc Corp. Derivative Litig., 549 FJd 1223, 1234 (9th Cir. 2008)
(citation omitted); see also ! SA JAMES WM. MOORE ET AL., MOORE'S FEDERAL PRACTICE§
102.71, pp. 102-235 to 102-236 (3d ed. 2018) ("Section l 332(a)(3) establishes a requirement of
complete diversity between United States citizens, but permits aliens on each side of the dispute
as additional parties.").
       4
           SeeDoc. I at2-3.
       5
           See Doc. 1 at 2.
       6
           Johnson v. Columbia Props. Anchorage, LP, 437 FJd 894, 899 (9th Cir. 2006).

                                                -2-
as well." 7

       The complaint asserts that VCL's and VPL's "members are citizens of either

Montana or Pennsylvania, but not Arizona," without specifically listing the

citizenship of each member. 8 Absent specific allegations of the citizenships of all

members of each LLC, diversity jurisdiction is not well-pleaded. 9

       Several unidentified "John Does 1-1 O" are also designated as defendants. 10

Inclusion of such unidentified "Doe" defendants "destroys [diversity] jurisdiction"

in an original federal action. 11

       The complaint further asserts the Court has jurisdiction "alternatively"

under the "Declaratory Judgment Act, 28 U.S.C. Section 2201 (a)." 12 '"[T]he



       7
          15A JAMES WM. MOORE ET AL., MOORE'S FEDERAL PRACTICE§ 102.57[8], p. 102-226.2
(3d ed. 2018) (emphasis added); see also Settlement Funding, L.L.C. v. Rapid Settlements, Ltd.,
851 F.3d 530, 536 (5th Cir. 2017) ("A party seeking to establish diversity jurisdiction must
specifically allege the citizenship of every member of every LLC or partnership involved in a
litigation.").
       8
            Doc. 1 at 2.
       9
            See Settlement Funding, L.L.C., 851 F.3d at 536.
           0
       '       Doc. 1 at 3.
       11
           Garter-Bare Co. v. Munsingwear, Inc., 650 F .2d 975, 98 I (9th Cir. 1980) (citing
Molnar v. Nat 'I Broad. Co., 231 F.2d 684 (9th Cir. 1956); Fifty Assocs. v. Prudential Ins. Co.,
446F.2d1187, I 190 (9th Cir. 1970)); cf 28 U.S.C. § 144l(b)(I) (2018) (providing that "the
citizenship of defendants sued under fictitious names shall be disregarded" for purposes of
diversity jurisdiction in the removal context).
       12
               Doc. I at 4.

                                                  -3-
Declaratory Judgment Act does not itself confer federal subject matter jurisdiction

but merely provides an additional remedy in cases where jurisdiction is otherwise

established."' 13 Subject matter jurisdiction is not established by the declaratory

judgment claim.

       Under Fed. R. Civ. P. 12(h)(3), "[i]fthe court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action." Leave to

amend nevertheless will be given. 14

       ORDERED:

       This case will be dismissed on June 18, 2019, unless the complaint is

amended to properly ple-6,urisdiction.

       DATED this        .5     day of June, 2019.



                                                      United States District Court




       13
         City ofColton v. Am. Promotional Events, Inc.-West, 614 F.3d 998, 1006 (9th Cir.
2010) (quoting Staacke v. US. Secy of Labor, 841 F.2d 278,280 (9th Cir. 1988)).
       14
           See FED. R. Clv. P. 15(a)(2) ('The court should freely give leave [to amend] when
justice so requires."); Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th Cir.
2014) ("A complaint should not be dismissed without leave to amend unless amendment would
be futile.") (citation omitted).

                                                -4-
